Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 08/03/2018.
Claims 1-15 are pending, where claims 1 and 13 are independent.
This application claims the priority benefit of the International application no. PCT/US2017/027980 filed on 04/17/2017 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 10/29/2018, 06/16/2020 and 10/19/2021 have been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 13 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
incomplete story) to any specific goal and utility of the invention rather it is reciting movable platform and motor and linear encoder reader, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal and story). See MPEP 2107.
Dependents claims 2-11 and 14-15 are also rejected as they are dependent of the independent claims 1 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fiegner, (USPGPub No. 2015/0130100 A1) in view of Buller, et al. (USPGPub No. [a linear encoder strip; and a linear encoder reader]). 
As to claims 1 and 13, Fiegner discloses A 3D printer build unit, comprising: 
a movable platform; a motor to vertically translate the movable platform during an additive manufacturing process executed by the 3D printer to form a product on the movable platform (Fiegner [0039-43] “printer assembly 61 disposed in chamber 19 and movable about an X-axis and a Y-axis therein in the directions” [abstract] “apparatus for leveling a three dimensional printing platform - printer assembly move to determine the distance between the sensor and printing plate at several different areas of the plate - control system calculates the relative adjustments necessary to move - attached motors provided to move - the plate vertically to adjust the overall level of the plate” see Fig. 5-23, elements 65, 67, 69); 
[a linear encoder strip; and a linear encoder reader] disposed to read the linear encoder strip as the linear encoder strip moves relative to the linear encoder reader (Fiegner [0055-61] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, threaded rod, stepper motor, sensor and servomechanism provides the linear encoder strip for vertically precise movement).
But, Fiegner does not explicitly teach a linear encoder strip; and a linear encoder reader.
However, Buller discloses a linear encoder strip; and a linear encoder reader (Buller [0040-66] “component operatively coupled to the linear encoder and/or a linear actuator – to facilitate translation of the at least one component - to sense the position of the plate” [0080- 99] [0222- 258] [0311-318] see Fig.11-17, linear encoder/actuator and sensor obviously provides linear encoder reader).
Fiegner and Buller are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain 3D printer processing.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities linear encoder strip; and a linear encoder reader, as taught by Fiegner, and incorporating linear encoder, actuator and sensor, as taught by Buller.  

As to claim 2, the combination of Fiegner and Buller disclose all the limitations of the base claims as outlined above.  
(Fiegner [0039-43] “printer assembly 61 disposed in chamber 19 and movable about an X-axis and a Y-axis therein in the directions” [abstract] “apparatus for leveling a three dimensional printing platform - printer assembly move to determine the distance between the sensor and printing plate at several different areas of the plate - control system calculates the relative adjustments necessary to move - attached motors provided to move - the plate vertically to adjust the overall level of the plate” [0055-64] see Fig. 5-6, elements 65, 67 provides the upper and lower of the platform).

As to claim 3, the combination of Fiegner and Buller disclose all the limitations of the base claims as outlined above.  
The combination further The 3D printer build unit of claim 2, wherein the linear encoder strip is attached to a central portion of the movable platform between the upper platform and the lower platform (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, threaded rod, stepper motor, sensor and servomechanism provides the linear encoder strip for vertically precise movement; elements 65, 67 provides upper and lower of the platform).

As to claim 4, the combination of Fiegner and Buller disclose all the limitations of the base claims as outlined above.  
The combination further The 3D printer build unit of claim 3, further including a control circuit to drive the motor based on an output of the linear encoder reader (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, threaded rod, stepper motor, sensor and servomechanism includes sophisticated controller provides the linear encoder reader for vertically precise movement).

5. The 3D printer build unit of claim 3, wherein the linear encoder strip includes a transparent plastic strip with readable features (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, threaded rod 67 is marked and visible obviously provides transparent).

6. The 3D printer build unit of claim 3, wherein the linear encoder strip includes a metal strip with slots (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, threaded rod 67 is marked obviously provides plurality of slots).

7. The 3D printer build unit of claim 2, wherein the linear encoder reader includes an analog quadrature encoder (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, servo motor with gear obviously provides analog quadrature encoder).

(Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, servomechanism includes analog to digital control for stepper motor obviously provides analog to digital converter).

9. The 3D printer build unit of claim 2, wherein the control circuit includes a print manager including an encoder manager to determine a position of the movable platform from an output of the linear encoder reader (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, sophisticated controller with threaded rod, stepper motor, sensor and servomechanism provides the control circuit for vertically precise movement).

10. The 3D printer build unit of claim 9, wherein the control circuit includes a platform positioner to move the movable platform to a target position to receive a 3D material from a 3D material applicator (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, elements 65, 67, 69, 85, 151).

11. The 3D printer build unit of claim 10, wherein the control circuit includes a print medium applicator manager to cause the 3D material applicator to dispense the 3D material at selected voxels relative to the upper platform of the movable platform or relative to an upper surface of a workpiece on the upper platform of the movable platform (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, elements 65, 67, 69, 85, 151; element 71 upper surface of the workpiece to be build).

12. The 3D printer build unit of claim 3, wherein the linear encoder strip is tensioned with resilient elements (Fiegner [0055-64] “second end 146 of threaded rod 67 is received in a screw cap 147 - secured in an aperture 148 of a bracket 149 - to hold second end 146 of threaded rod 67 firmly in place, while still allowing axial rotation of threaded rod 67 - matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, screw cap 147 secured in an aperture 148 of a bracket 149 to hold second end 146 of threaded rod 67 firmly in place obviously provides the strip is tensioned with resilient elements).

As to claim 14, the combination of Fiegner and Buller disclose all the limitations of the base claims as outlined above.  
The combination further The method of controlling the movable platform according to claim 13, further including controlling movement of the movable platform by using the linear encoder strip reading by the linear encoder reader as an input to a closed loop feedback circuit including a platform positioner (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43]  see Fig. 5-23, elements 65, 67, 69, 85, 151; sophisticated controller with servomechanism provides the control circuit and close loop feedback for precise movement).

As to claim 15, the combination of Fiegner and Buller disclose all the limitations of the base claims as outlined above.  
The combination further The method of controlling the movable platform according to claim 14, further including: 
moving the movable platform in a first direction; and determining a vertical position of the movable platform via the reading of the linear encoder strip during movement of the movable platform in the first direction (Fiegner [0055-64] “matching threaded aperture 142 defined by plate 65 - to complement a threaded surface 143 exposed on threaded rod 67 - moves plate 65 - mechanism formed between threaded aperture 142 and threaded rod 67- motor 69 actuated to move the corresponding rod 67 by an electrical impulse provided in any way commonly used - embodied in a servomotor or servomotor system or another similar type of rotary actuator that allows for precise control of angular position, velocity and acceleration - coupled to a sensor for position feedback - sophisticated controller 151 - uses a servomechanism to achieve closed loop control with a generic open loop motor” [abstract] “determine the distance between the sensor and printing plate - plate vertically to adjust the overall level of the plate” [0040-43] “printer assembly 61 - movable about an X-axis and a Y-axis therein in the directions of -plate 65 movable about a Z-axis in the directions - way of threaded rods 67 turned by motors 69 to move plate 65 up and down by way of the threads on rods 67 - all inner-connected by way of circuitry and logic controlled by a processor - to additively print an object 135 onto a top surface 71 of plate 65, as shown in FIG. 9” see Fig. 5-23, elements 65, 67, 69, 85, 151; controller with servomechanism provides precise movement to plurality of desired direction).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Swenson, et al. USPGPub No. 2004/0073383 A1.
Mark, et al. USPGPub No. 2016/7928 A1. 
Donahue, et al. USP No. 6,155,669. 
Im, et al. USPGPub No. 2005/0018006 A1.
Jones, USP No. 9,658058 B1.
Gibson, et al. USPGPub No. 2017/0252819 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119